Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 1 of 15 PagelD #: 1390

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

CHARLES VINSANT, TARA BEAL PLAINTIFFS
and BRITTANY MORRIS, Each

Individually and on Behalf of All

Others Similarly Situated

VS. Case No. 2:18-cv-2056-PKH

MYEXPERIAN, INC., EXPEREAN INFORMATION
SOLUTIONS, INC., and CONSUMERINFO.COM, INC. DEFENDANTS

JOINT STIPULATION OF SETTLEMENT AND RELEASE

WHEREAS, Plaintiffs Charles Vinsant, Tara Beal and Brittany Morris (“Plaintiffs”),
former Customer Care Specialists and Managers at Defendants MyExperian, Inc., Experian
Information Solutions, Inc. and Consumerinfo.com, Inc.’s (“Defendants”) call center located in
Van Buren, Arkansas, filed a civil action on or about March 20, 2018, individually and on behalf
of all other allegedly similarly-situated persons, against Defendants in the Western District of

Arkansas, Case No, 2:18-cv-2056-PKH.

WHEREAS, on December 21, 2018, the representatives of Plaintiffs and Defendants came
to a resolution of this matter after weeks of phone calls and e-mails attempting to resolve this case.

WHEREAS, it is the desire of the Parties to fully, finally, and forever memorialize, settle,
compromise, and discharge all disputes and claims that have been brought in the Vinsant Action
or that reasonably arise out of the facts alleged in this Action, i.e., the alleged practices set forth in

the pleadings in the Vinsant Action.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties enter into this Joint Stipulation of Settlement and Release (hereinafter
“Settlement Agreement”), subject to the Court’s approval, as follows:

1. Definitions:

a. “Lawsuit” and “Action” each mean Charles Vinsant, et al. v. MyExperian, Inc.,
et al, U.S. District Court for the Western District of Arkansas Case No. 2:18-
cv-2056-PKH.

b. The “Settlement Class” or the “Class” consists of all current or former hourly-
paid Customer Care Specialists who work or worked at Defendants’ Van Buren,
Arkansas and Allen, Texas call centers that filed timely consents to participate

1
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 2 of 15 PagelD #: 1391

in this Action. These individuals, along with their respective shares of the
settlement, have been identified in Exhibit B to this Agreement.

c. “Class Member” means an individual within the foregoing Class,

d. “Releasees” refers to and includes Defendants, Defendants’ present and former
subsidiaries, divisions, parent companies, holding companies, stockholders,
shareholders, officers, directors, employees, agents, servants, representatives,
attorneys, insurers, affiliates, and the successors, heirs and assigns of any such
entity or person, as well as any individual that could be included within the
definition of “employer” under either the Fair Labor Standards Act (“FLSA”)
and Arkansas Minimum Wage Act (“AMWAY”) including but not limited to all
officers, directors and managers of Defendants in their personal capacities.

e. The “Parties” refers collectively to Plaintiffs and Defendants.
f. “Class Counsel” refers to Sanford Law Firm, PLLC.

g. “Effective Date” is defined as the later of: (i) the date when the time for appeal
has expired; or (ii) the date of the final resolution of any appeal of the Settlement
Agreement if an appeal has been filed and not dismissed.

2. This Settlement Agreement is made and entered into by and between the Plaintiffs
and the Defendants. This Settlement Agreement is subject to the terms and conditions hereof and
to the approval of the Court. Plaintiffs and Defendants hereby agree to fully and finally settle,
compromise and resolve all claims that were or could have been. brought in the Action, on the
terms and conditions set forth in this Settlement Agreement.

3, Nothing contained herein, nor the consummation of this Settlement Agreement, is
to be construed or deemed an admission of liability, culpability, negligence, or wrongdoing on the
part of Defendants or any Releasees. Each of the Parties hereto has entered into this Settlement
Agreement with the intention to avoid further disputes and litigation with the attendant
inconvenience and expenses. In particular, and without limiting the generality of the foregoing,
nothing in this Settlement Agreement shall be offered or construed as an admission of liability,
wrongdoing, impropriety, responsibility or fault whatsoever by Defendants or Releasees, who
expressly deny any liability, wrongdoing, impropriety, responsibility or fault whatsoever.

4, Class Counsel have conducted a thorough investigation into the facts of the
Lawsuit, and have diligently pursued investigation and prosecution of Class Members’ claims
against Defendants. Based on their own independent investigation and evaluation, Class Counsel
is of the opinion that the settlement with Defendants for the consideration and on the terms set
forth in this Settlement Agreement is fair, reasonable, adequate, and in the best interest of the Class
in light of ali known facts and circumstances, including the risk of significant delay, the risk of
loss or limited recovery, and the defenses asserted by Defendants both on the merits and with
respect to class certification. Defendants and Defendants’ counsel also agree the settlement as
stated in this Settlement Agreement is reasonable and fair.
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 3 of 15 PagelD #: 1392

5. The Settlement Agreement contains and constitutes a full and complete settlement
and release (as defined below) by Plaintiffs, which release includes in its effect Defendants and all

Releasees.

6. Subject to Court approval of the Settlement Agreement, and on the terms and
conditions set forth in this Settlement Agreement, Defendants will pay and promise as follows:

a. Defendants will issue checks in an amount totaling $39,670 according to the
distributions contained in Exhibit B to this Agreement. All payments will be
wages subject to normal payroll tax withholding and W-2 reporting.
Defendants shall be responsible for all employer-paid and due taxes on these
wages, including FICA, FUTA and state unemployment, but shall not be liable
for any other taxes. Class Members’ checks will automatically expire if they
are not cashed within 90 days of their issuance date. Replacement checks may
be issued to Class Members in accordance with paragraphs 10-13 of this
Settlement Agreement.

b. The formula the Parties used to determine each Class Member’s share of the
$39,670 was based on the number of workweeks worked by each Class Member
during each Class Member’s three year statute of limitations dating back from
the date each Class Member filed their individual consent to participate in the
Action.

c. Service awards of $1,000 to each of the three Named Plaintiffs who were
deposed. These Service awards will be paid separate from the amounts
contained in Exhibit B and shall be designated as 1099 non-wage income.

d. Defendants agree to pay to Class Counsel the sum of $33,000.00 as attorneys’
fees and $6,830.00 in costs and expenses, in full and complete satisfaction of
all claims by Plaintiffs and their counsel for attorneys’ fees, costs and expenses
of any kind whatsoever. Defendants will report the payments to Class Counsel
using an IRS Form 1099. Defendants agree to and do not oppose this amount
of attorneys’ fees and costs. The enforceability of this Agreement is not
contingent on the amount of attorneys’ fees or costs awarded.

e. Class Counsel and Defendants agree that Defendants will make all payments
required under this Agreement within 30 days after the deadline for appeal of
the Court’s final approval of the settlement. The Named Plaintiffs must first
submit a completed W-9 form to Defendants in order to receive a Service

award.
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 4 of 15 PagelD #: 1393

MUTUAL FULL COOPERATION

7. The Parties agree to fully cooperate with each other to accomplish the terms of this
Settlement Agreement, including but not limited to, execution of such documents and to take such
other action as may be reasonably necessary to implement the terms of this Settlement Agreement.
The Parties shall use their best efforts, including all efforts contemplated by this Settlement
Agreement and any other efforts that may become necessary by order of the Court, or otherwise,
to effectuate this Settlement Agreement and the terms set forth herein. As soon as practicable after
execution of this Settlement Agreement, Class Counsel shall, with the assistance and cooperation
of Defendants and their counsel, take all necessary steps to secure the Court’s approval of this
Settlement Agreement and to obtain a final judgment in the Lawsuit upon completion of the terms
and conditions of the Settlement Agreement as approved by the Court.

DUTIES OF THE PARTIES PRIOR TO COURT APPROVAL

8. Promptly upon execution of this Settlement Agreement, the Parties shall apply to
the Court for the entry of an Order, substantially in the form attached as Exhibit A granting
approval of the Settlement Agreement and directing the mailing of the settlement checks by first
class mail to the Class Members as set forth herein.

DUTIES OF THE PARTIES FOLLOWING APPROVAL

9, Following approval by the Court of the Settlement, Defendants will issue individual
settlement checks for the settlement payments reflected in Exhibit B plus service awards to Named
Plaintiffs, as well as the agreed-upon costs and attorneys’ fees, to be sent to Class Counsel via first
class mail. Class Counsel will administer the distribution of the settlement payments and shall be
responsible for all settlement administration costs and fees including the mailing of the checks to
last known addresses of the Class Members. Class Counsel shall notify counsel for Defendants of
the date on which settlement checks are distributed to Class Members (the “Distribution Date”).

10. Defendants shall provide Class Counsel with a list of Class Members whose checks
have not been negotiated as of forty-five (45) days following the Distribution Date. Said list shall
be provided no more than three (3) business days after the forty-five (45) day mark.

11. Within three (3) business days following request by Class Counsel made within the
90-day period for negotiating settlement checks, Defendants shail issue a replacement check to
Class Counsel for any Class Member whose check has not been negotiated. Class Counsel shall
be responsible for distributing the replacement check to the Class Member, who shall be entitled
to another 90-day period from the date the replacement check is issued during which to cash the

check.

12. Defendants agree to cooperate in providing any contact information for Class
Members known to Defendants, including but not limited to addresses and phone numbers, upon
request by Class Counsel. Defendants agree to provide such contact information within three (3)
business days of request for the information by Class Counsel.
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 5 of 15 PagelD #: 1394

13. Any Class Member whose settlement mailing is returned to Class Counsel as
undeliverable, and for whom Class Counsel is able to find a valid address to resend the settlement
check, shall be eligible to receive a replacement settlement check upon request, if the original
settlement check does not reach them within 60 days of issuance. Within three (3) business days
following request by Class Counsel made within the 90-day period for negotiating settlement
checks, Defendants shall issue a replacement check to Class Counsel for any such Class Member.
The replacement check shall be valid for 90 days from the date of issuance.

14. Having already opted into the Action, all Class Members will be bound by the final
approval order, the judgment, and the releases set forth in this Agreement.

POTENTIAL VOIDING OF THE SETTLEMENT AGREEMENT

15. A failure of the Court to approve any material condition of this Settlement
Agreement which effects a fundamental change of the Parties’ Settlement shall render the entire
Settlement Agreement voidable and unenforceable as to all Parties herein at the option of the party
adversely affected thereby. However, neither party may void the Settlement Agreement based on
the Court’s approval or non-approval of the maximum amount of attorneys’ fees or costs in

paragraph 6(d).

16. If this Settlement Agreement is voided under the prior paragraph, this Settlement
Agreement shall have no force or effect; all negotiations, statements and proceedings related
thereto shall be without prejudice to the rights of any party, all of whom shail be restored to their
respective positions in the lawsuit prior to the settlement; and neither this Settlement Agreement
nor any ancillary documents, actions or filings the Parties agreed to shall be admissible or offered
into evidence in the lawsuit or any other action for any purpose.

SETTLEMENT AGREEMENT EFFECTIVE DATE
RELEASE AND PAYMENT PROCESS

 

17. Each Class Member fully releases and discharges Defendants and Releasees from
any and all claims, debts, penalties, liabilities, demands, obligations, guarantees, costs, expenses,
attorneys’ fees, damages, action or causes of action of whatever kind or nature, whether known or
unknown, that were alleged or that reasonably arise out of the acts alleged in the Action, which
includes all claims for wages, and including associated liquidated damages, interest, and penalty
claims that were asserted or could have been asserted in this lawsuit under the FLSA or AMWA
during each Class Member’s applicable statute of limitations (the three years prior to the date each
Class Member filed his or her consent to participate in this Action). This release includes all claims
for off-the-clock work under the FLSA and AMWA. Such off-the-clock claims include any claims
derivative of wage claims being released, for the applicable statutes of limitation for each Class
Member. Class Members do not release any claim wholly unrelated to the wage and hour subject
matter, specifically including those covered by workers’ compensation, unemployment
compensation or discrimination law, or any other claims that cannot be released by law.
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 6 of 15 PagelD #: 1395

PARTIES’ AUTHORITY

18. The signatories hereby represent that they are fully authorized to enter into this
Settlement Agreement and bind the Parties hereto to the terms and conditions hereof.

ENFORCEMENT ACTIONS

19. ‘This Settlement Agreement is fully enforceable in the U.S. District Court for the
Western District of Arkansas before the Honorable P.K. Holmes, UI or such judge as may be
designated in his stead by the procedures of the Court, who shall retain jurisdiction to enforce this
agreement. The Parties hereby submit to the jurisdiction of the Court for all purposes relating to
the review, approval and enforcement of the terms of this Agreement.

NOTICES

20. Unless otherwise specifically provided herein, all notices, demands or other
communications given hereunder by the Parties to this Settlement Agreement shall be in writing
and shall be addressed as follows:

To Plaintiff:

Josh Sanford

Sanford Law Firm, PLLC
josh@sanfordlawfirm.com

One Financial Center

650 South Shackleford, Suite 411
Little Rock, Arkansas 72211

Tel: (501) 221-0088

Fax: (888) 787-2040

To Defendant:

Eric R. Magnus

JACKSON LEWIS, P.C.
171 17" St, NW

Suite 1200

Atlanta, GA 30363

Tel: (404) 525-8200

Fax: (404) 525-1173
magnuse@jacksonlewis.com

CONSTRUCTION AND GOVERNING LAW

21. The Parties hereto agree that the terms and conditions of this Settlement Agreement
are the result of lengthy, intensive, arm’s length negotiations between the Parties and that the
Settlement Agreement shall not be construed in favor of or against any Party by reason of the
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 7 of 15 PagelD #: 1396

extent to which any party or his or its counsel participated in the drafting of this Settlement
Agreement.

22. This Agreement shall be governed by Arkansas law, without regard to that state’s
choice of law provisions.

CAPTIONS AND INTERPRETATIONS

23. Paragraph titles or captions contained herein are inserted as a matter of convenience
and for reference, and in no way define, limit, extend or describe the scope of this Settlement
Agreement or any provision hereof. Each term of this Settlement Agreement is contractual and

not merely a recital.

MODIFICATION

24. This Settlement Agreement may not be changed, altered, or modified except in
writing and signed by the Parties hereto, and approved by the Court. This Settlement Agreement
may not be discharged except by performance in accordance with its terms or by a writing signed
by the Parties hereto.

INTEGRATION CLAUSE

25. This Settlement Agreement constitutes the entire agreement between the Parties
relating to the settlement and transaction contemplated hereby, and all prior or contemporaneous
agreements, understandings, representations, and statements, whether oral or written and whether
by a party or such party’s legal counsel, agreed to by the Parties in this matter, are merged herein.
No rights hereunder may be waived except in writing.

NO PRIOR ASSIGNMENTS

26. This Settlement Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective heirs, trustees, executors, administrators and successors. The
Parties hereto represent, covenant, and warrant that they have not directly or indirectly, assigned,
transferred, encumbered, or purported to assign, transfer or encumber to any person or entity any
portion of any liability, claim, demand, action, cause of action, or rights herein released and
discharged except as set forth herein.

CLASS COUNSEL SIGNATORIES

27. It is agreed that because the Class Members are so numerous, it is impossible or
impractical and not required to have each Class Member execute this Settlement Agreement. The
Opt-In forms filed with this Court advised all Class Members of the binding nature of the release
should this Action be settled by the Named Plaintiffs and Class Counsel. Accordingly, the Named
Plaintiffs’ and Class Counsel’s signature of this Agreement shall have the same force and effect
as if this Settlement Agreement were executed by each Class Member.
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 8 of 15 PagelD #: 1397

PUBLICITY

28. Parties and their counsel shall not issue any press release about the Settlement
Agreement or its terms. The Parties and their counsel shall respond to employees or media only
with the acknowledgment that “the matter was amicably resolved.”

COUNTERPARTS

29. This Settlement Agreement may be executed in counterparts, and when each party
has signed and delivered at least one such counterpart, each counterpart shall be deemed an
original, and, when taken together with other signed counterparts, shall constitute one Settlement
Agreement, which shall be binding upon and effective as to all Parties. Signatures sent by
facsimile machine or scanned signatures in Portable Document Format sent by email shall be

deemed original signatures.
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 9 of 15 PagelD #: 1398

Exhibit A
Order of Approval
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 10 of 15 PagelD #: 1399

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

CHARLES VINSANT, TARA BEAL and PLAINTIFFS
BRITTANY MORRIS,

Each Individually and on Behalf of All

Others Similarly Situated

VS. Case No. 2:18-cv-2056-PKH

MYEXPERIAN, INC., EXPERIAN INFORMATION
SOLUTIONS, INC., and CONSUMERINFO.COM, INC. DEFENDANTS

[PROPOSED] ORDER OF APPROVAL
Upon consideration of the Joint Motion for Approval of the collective action settlement
and its supporting memorandum, exhibits, and affidavit, and

It appearing that the proposed settlement is fair and reasonable, and

It further appearing that settlement checks will be sent to all class members,

Itis therefore this. dayof__————s 2019:

ORDERED that the Parties’ coliective action settlement is fair and reasonable;

ORDERED that:

e All capitalized terms not otherwise defined in this Order shall have the same meaning
ascribed to them in the Parties’ Settlement Agreement; and

e Following issuance of this Order, Defendants shall send by first-class mail a settlement
check for each Class Member as defined in Exhibit B to the Parties’ Settlement
Agreement, plus service awards, in addition to payment of agreed-upon fees and costs,
to Counsel for Plaintiffs who will distribute individual settlement checks to all class

members, all in accordance with the terms of the Parties’ Settlkement Agreement;

10
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 11 of 15 PagelD #: 1400

ORDERED that this action is dismissed with prejudice.

Honorable P.K. Holmes, III
United States District Judge

11
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 12 of 15 PagelD #: 1401

Exhibit B
Settlement Shares

12
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 13 of 15 PagelD #: 1402

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPERIAN
OFF-THE-CLOCK ANALYSIS
3-YEAR SOL FROM OPT-IN
Employee !0# | Date Filed | Participant Settlement Payment
TOTALS Ss $39,670.74
72583170 08/17/18 Keegan Addison $405.64
72687631 08/06/13 Ron Adkins $391.93
72642686 08/03/18 Bryan Allen $315.78
72577920 08/08/18 Travasha Allen $174.92
72307672 08/29/18 Corey Ganim 5765.08
705442 08/07/18 Brenda Anderson $1,366.39
72577985 03/08/18 Frank Auleta $995.56
72687638 09/25/18 Tomeda Baines 5378.88
72154492 08/27/18 Melissa Bean $124.87
72524623 10/16/18 Deandrea Berry $166.06
72595632 10/15/18 Valerie Bertschy $149.96
72656603 04/04/13 Betts, Shana $682.96
72585246 08/03/18 Katie Bordeaux $391.03
72638208 08/01/18 Glenda Borrero $148.02
72601552 08/08/18 John Brock $149.18
72657655 08/17/18 Latoya Brown $42.45
72667717 09/04/18 Renee Brown $527.62
72582539 07/30/18 Bullington, Maria $609.18
72713511 08/13/18 Taliya Burgess $267.76
72713508 03/31/18 Larry Carr $267.76
72627087 08/27/18 Andrea Cash $265.90
72615946 09/25/18 Taylor Catt $332.62
72649784 10/31/18 Monica Chapman $739.04
72687956 10/09/18 Naquishea Chavers $288,82
72600647 10/15/18 Collins Chitaleh $193.59
72635784 03/13/18 Sarah Christopher $253.32
72681983 08/13/18 Andrea Collins $93.74
209677 08/07/18 Rita Cooper $580.96
72170087 08/13/18 Roderick Crawford $1,094.12
725475638 09/06/18 Kylah Davis-Hughes $108.16
72025979 09/18/18 Mary Davis $484.76
72490750 08/03/18 Frances Dirksen $991.66
72635281 10/02/18 Tilman Doty $525.47
72652445 09/10/18 __|Kyndal Dunbar $172.70
72670598 08/08/18 Ashleigh Edwards-Richardson $206.25
72170111 08/06/18 Valery Else (Royal) $1,093.02
72627736 07/30/18 Embry, Kyla $15.09
72717162 07/30/18 Esaw, Kenneth $109.82
72588345 08/07/18 Mackenzie Ferreira $952.49
72675779 09/04/18 Amber Floyd $81.76
72597669 08/13/18 Crystal Floyd $819.05
72662250 08/07/18 Robin Galdamez $75.18
72655489 07/26/18 Gatewood, Robert $54.02
72663305 03/09/18 Terence George $103.43
72582042 08/08/18 Quinn Giddings $417.12
72466095 08/27/18 Synthia Genzales $588.04
72722763 08/01/18 Robin Gonzalez $51.81
72626906 08/31/18 Tomeshia Green §501.64
72660965 09/10/18 Ashley Grimes $453.36
72574170 05/18/18 Matthew Hamilton $161.03
72717602 08/01/18 Jayne Anne Harris $37.05
72576295 08/17/18 Fatima Hernandez 559.21
72583847 08/03/18 Leonore Hernandez $353.66
72576908 07/30/18 Holmes, MaKenzee $101.16
72650635 08/06/18 Kristopher Hooks $156.89
72679686 08/17/18 Ayrielle Hughes $237.97
72619449 08/03/18 Michelae Humphries §39.20
72675188 08/17/18 Elizabeth James $201.19
72599328 08/17/18 Jason Joiner : $121.24

 

 

 

 

11.14.2018 Privileged & Confidential 1/3
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 14 of 15 PagelD #: 1403

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPERIAN
OFF-THE-GLOCK ANALYSIS
3-YEAR SOL FROM OPT-IN
Employee ID # | Date Pited | Participant Settlement Payment _|
TOTALS _ $39,670.74

72621953 08/06/18 Kenneth Joplin $40.85.

713759 08/17/18 Darcy Jordan $195.70
72267020 08/06/18 Jarrod Kemp $88.66
72625994 10/09/18 Debby King $550.93
72692000 07/30/18 Kinney, Hailey $156.06
72655002 16/04/18 Karen Lamproe $43.44
72702630 08/03/18 Deanna Landers $126.25
72642513 08/31/18 Chaquita Lewis $87.68
72590995 09/06/18 Tishaunda Lewis $97.26
72663390 08/08/18 Rekkiah Louden $430.17
72656597 08/13/18 Katarina Marston $259.81
72644961 09/18/18 Jose Martinez $674.40

ALREADY RELEASED

707741 09/04/18 Betty McCane CLAIMS
72598967 08/13/18 Jarred McCray $190.54
72692712 08/08/18 Anterous McKinney $142.23
72383365 07/30/18 Meadors, Helen $35.20
72683830 03/07/18 Lisa Medford-Peck $181.19
72479999 07/27/18 Meeks, Andrew $251.26
72605635 08/07/18 Jessica Abshere $312.17
72675781 08/07/18 Aleigha Mills $21.57
72602706 08/13/18 BreAnn Mitchell §517.02

710770 07/30/18 Moore, Carla $675.75
72595288 08/01/18 Eric Moser $25.33
72505779 08/08/18 Brandon Neville $409.77
72616462 08/07/18 Joshua Norgaar $10.06

708688 08/09/18 DoraVon Norton $890.99
72685597 08/01/18 Brenton Odle $79.24
72641445 07/30/18 Oliver-Butter, LaDonna $516.32
72647984 08/08/18 Kayla Patnoe-Ventresca 513,34
72718944 08/03/18 Dralon Patterson $268.87
72582043 08/07/18 Alexas Pauly $30.17
72325863 08/01/18 Jamie Perrymore $186.74
72635663 08/01/18 Patrick Pierce $15.42
72688994 08/08/18 Kenisha Porsha $54.15
72625911 08/06/18 Jessica Price $58.79
72711019 07/30/18 Prince, Brenda $106.70
72577319 07/30/18 Richardson, Cecilie $37.25
72712076 10/15/18 India Roberts $221.25
72715140 08/07/18 Julian Ross $147.78
72655486 08/03/18 Gretchen Roten $112.01
72580046 09/10/18 Charlotte Russell $286.56
72649276 08/16/18 Christine Scallin 589,22
72592295 08/20/18 Javonn Shaviers $54.95
72661139 08/17/18 Ashley Sloan $92.70
72599190 08/06/18 Kathleen Smith $932.99
72579767 07/31/18 Smith, Wesley $229.93
72552915 07/30/18 Spain, Jerry $37.66
72682789 08/07/18 Shambrielle Speights $194.92
72627081 08/20/18 Derek Stafford $446.03

707183 07/30/18 Steele, Mary $394.10
72656780 08/07/18 Hayley Swaim-Minakham $120.47
72402191 08/13/18 Stormi Thomas $36.92
72684126 08/08/18 Anthony Tedryk $221.77
72563579 08/13/18 Damon Tomlinson $31.17
72548391 03/08/18 Donna Turner $327.94
72714063 08/07/18 Maudeen Vann $202.43
72642689 08/07/18 Sandra Vasquez §191.61

; 08/27/18 Savanea Vasquez $43.42

 

 

 

 

11.14.2018 Privileged & Confidential 2/3
Case 2:18-cv-02056-PKH Document 68-1 Filed 07/02/19 Page 15 of 15 PagelD #: 1404

EXPERIAN
OFF-THE-CLOCK ANALYSIS
3-YEAR SOL FROM OPT-IN

 

 

EmployeeiD# |  DateFiled | Participant Settlement Payment
- TOTALS. $39,670.74

 

 

 

 

72629927 Beluna Villaflores 7.98
72710714 Elexis Vowell 3.17
72622207 Kim Wafer 68
72681191 Kristin 132.12
72218254 Richard Walker 29
72553762 Charlotte

72593407 Kaisha

72599482 Kendra Widner

72603738

72713661 Chenika Williams

72603933 ¥

72657446 I ¥

72593335 Benson-Hum

72595773 Woods

72402196
72487863
72511169 Barnett
72450928 Balch, Donna
72577736 lan

709630 Bonnetta
72492909

72547908
72480467 Cole
72554733 Kristen
72579225 Homan
72578562 Oliver
72527605 Torres
72439801 Belinda
72724061 ronda Nelson
Sikes
72513263
709676
72655296 Nicole
72710090 Denza
72687634 rd Stuhler
72685008 Tucker
72727523 Kotlarek

 

11.14.2018 Privileged & Confidential 38
